COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:              01-14-00957-CR
Trial Court Cause
Number:                    1404642
Style:                     Richard Rene Rivera
                           v. The State of Texas
Date motion filed*:        January 20, 2016
Type of motion:            Motion to Reset Oral Argument
Party filing motion:       State
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
          Oral argument is reset for Wednesday, February 10, 2016, at 1:30 P.M.




Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually          Acting for the Court

Panel consists of      Jennings, Keyes, Bland

Date: January 20, 2016